Case 19-01229-5-JNC        Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44              Page 1 of 7




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

In Re:
                                                                Case No. 19-01229-5
CAH ACQUISITION COMPANY 12, LLC,
d/b/a Fairfax Community Hospital,                                    Chapter 11

               Debtor.


              DEBTOR’S EMERGENCY MOTION FOR AND CONSENT TO
                   APPOINTMENT OF CHAPTER 11 TRUSTEE

         The Debtor, by and through its proposed counsel of record, requests that the Court

appoint Thomas W. Waldrep, Jr. as the Chapter 11 trustee in this case, pursuant to the provisions

of 11 U.S.C. § 1104(a)(2). In support of this motion, the Debtor states as follows:

         1.    The Debtor filed its voluntary Chapter 11 petition on March 17, 2019.

         2.    The Debtor owns and operates a critical access hospital in Fairfax, Oklahoma.

         3.    Pending in this Court is the involuntary Chapter 7 bankruptcy case of the Debtor’s

related and affiliated entity, CAH Acquisition Company # 1, LLC, d/b/a Washington County

Hospital (case no. 19-00730-5-JNC), filed on February 19, 2019 and the voluntary Chapter 11

case of CAH Acquisition Company #3, LLC, d/b/a Horton Community Hospital (case no. 19-

01180-5-JNC), filed on March 14, 2019. Mr. Waldrep has been appointed as the trustee in both

cases and continues to serve in that capacity.

         4.    The Debtor is one of twelve (12) hospitals (including Washington County

Hospital) (collectively, the “CAH Hospitals”) with common ownership and integrated

management through a related entity, iHealthcare, Inc. Each of the CAH Hospitals is owned by

Health Acquisition Company, LLC (80% interest) and HMC/CAH Consolidated, Inc. (20%
Case 19-01229-5-JNC        Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44              Page 2 of 7




interest). Mr. Waldrep, as interim trustee in the Washington County Hospital case, continues to

utilize iHealthcare, Inc. in the management of the hospital.

       5.      Several of the CAH Hospitals are currently the subject of state court receiverships

in other states in which receivers have been appointed at the request of creditors or other parties

in interest. As a result of the appointment of the receivers, significant amounts of cash and

anticipated revenues for the CAH Hospitals are unavailable to fund the ongoing operations of the

CAH Hospitals.

       6.      In light of the deteriorating financial and operational status of the Debtor (and the

other CAH Hospitals), the Debtor has determined that it is the best interests of the Debtor, its

creditors, and other parties in interest (including patients) for Mr. Waldrep to also be appointed

as the Chapter 11 trustee in the Debtor’s case, subject to the Court’s approval. Therefore, the

Debtor requests and consents to the immediate appointment of Thomas W. Waldrep, Jr. as

Chapter 11 trustee in this case, pursuant to § 1104(a)(2) of the Bankruptcy Code.

       7.      Counsel for the Debtor has conferred with Mr. Waldrep about his appointment as

the trustee in this case, and Mr. Waldrep has agreed to such appointment.

       WHEREFORE, the Debtor consents to and requests that the Court appoint Thomas W.

Waldrep, Jr. as the Chapter 11 trustee in this case on an emergency, ex parte basis pending notice

and hearing to the extent required by the Court pursuant to § 1104(a) of the Bankruptcy Code.
Case 19-01229-5-JNC     Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44    Page 3 of 7




Dated: March 17, 2019                  /s/ Rayford K. Adams III
                                      Rayford K. Adams III (NC Bar No. 8622)
                                      SPILMAN THOMAS & BATTLE, PLLC
                                      110 Oakwood Drive, Suite 500
                                      Winston-Salem, North Carolina 27103
                                      Telephone: (336) 725-4710
                                      Facsimile: (336)725-4476
                                      Email: tadams@spilmanlaw.com
Case 19-01229-5-JNC      Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44            Page 4 of 7




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

In Re:
                                                             Case No. 19-01229-5
CAH ACQUISITION COMPANY 12, LLC,
d/b/a Fairfax Community Regional Hospital,                       Chapter 11

              Debtor.


                              CERTIFICATE OF SERVICE

        I hereby certify that the foregoing DEBTOR’S EMERGENCY MOTION FOR AND
CONSENT TO APPOINTMENT OF CHAPTER 11 TRUSTEE was filed electronically in
accordance with the local rules and was served upon those listed in Exhibit A on the date set
forth by first class mail or by electronic service through CM/ECF.

Dated: March 17, 2019                         /s/ Rayford K. Adams III
                                             Rayford K. Adams III (NC Bar No. 8622)
                                             SPILMAN THOMAS & BATTLE, PLLC
                                             110 Oakwood Drive, Suite 500
                                             Winston-Salem, North Carolina 27103
                                             Telephone: (336) 725-4710
                                             Facsimile: (336)725-4476
                                             Email: tadams@spilmanlaw.com
Case 19-01229-5-JNC   Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44   Page 5 of 7




                               EXHIBIT A
Case 19-01229-5-JNC              Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44           Page 6 of 7




   VIA CM/ECF / E-MAIL
                                               Terri L. Gardner
                                           Nelson Mullins Riley &         Katherine M. McCraw
        Marjorie K. Lynch
                                              Scarborough, LLP          Assistant Attorney General
       434 Fayetteville St.
                                         4140 Parklake Avenue, Suite    N.C. Department of Justice
            Suite 640
                                                     200                   Post Office Box 629
       Raleigh, NC 27601
                                             Raleigh, NC 27612           Raleigh, NC 27602-0629
     Bankruptcy Administrator
                                           Counsel for Petitioning      Counsel for NC DHHS/DHB
                                                  Creditors
      Thomas W. Waldrep, Jr.
            Waldrep LLP
   101 S Stratford Road, Suite 210
     Winston-Salem, NC 27104
               Trustee

   VIA U.S. MAIL

 CAH Acquisition Company 12, LLC                                       Gemino Healthcare Finance
                                             Beckman Coulter
  c/o Corporation Service Company,                                       1 International Plaza
                                          250 South Kraemer Blvd.
        251 Little Falls Drive                                                 Suite 220
                                              Brea, CA 92820
       Wilmington, DE 19808                                             Philadelphia, PA 19113


                                              iHealthcare, Inc.
           Hippa Guard                                                          Labcorp.
                                            3901 NW 28th Street
   1608 S Ashland Avenue #86038                                              PO Box 12140
                                                 2nd Floor
         Chicago, IL 60608                                                Burlington, NC 27215
                                             Miami, FL 33142


      Medline Industries, Inc.
                                             Miller EMS, LLC            Patriot Placement Staffing
       8001 SW 47th Street
                                              514 1st Street             2105 Briarwood Drive
      Wheatland, OK 73097
                                            Medford, OK 73759              Amarillo, TX 79124



             PLICO                          PRN Funding, LLC              Quality Systems, Inc.
          PO Box 1838                    25101 Chagrin Blvd. #250           PO Box 511449
     Oklahoma City, OK 73101              Beachwood, OH 44122            Los Angeles, CA 90051


                                         Rural Community Hospitals
            Reboot, Inc.                        Of America             Shared Medical Services, Inc.
          PO Box 775535                     Attn: Steven White                 PO Box 330
         Chicago, IL 60677                   700 Chappell Road          Cottage Grove, WI 53527
                                           Charleston WV 25304
Case 19-01229-5-JNC          Doc 2 Filed 03/17/19 Entered 03/17/19 17:15:44     Page 7 of 7




        Shi Headquarters                     Sizewize              Standley Systems
      300 Davidson Avenue                 PO Box 320                  PO Box 460
       Somerset, NJ 08873                Ellis, KS 67637          Chickasha, OK 73023



       State of Oklahoma
                                       Sysco Food Services           Trucode LLC
    Center for Health Sciences
                                          PO Box 1127                PO Box 5847
       1111 W 17th Street
                                       Norman, OK 73070           Alpharetta, GA 30023
        Tulsa, OK 74107
